Case 1:19-cv-02655-STV Document 30 Filed 04/01/21 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02655-STV

MELISSA VIALPANDO,

       Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This matter is before the Court on Plaintiff’s Motion for Award of Attorneys’ Fees

Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (the “Motion”). [#26] For

the following reasons, the Motion is GRANTED.

       The Equal Access to Justice Act (“EAJA”) provides for an award of attorneys’ fees

to the prevailing party in a civil action against the United States. 28 U.S.C. § 2412(d)(1).

The Court must award reasonable attorneys’ and paralegal fees to Plaintiff “if: (1) [she] is

a ‘prevailing party’; (2) the position of the United States was not ‘substantially justified’;

and (3) there are no special circumstances that make an award of fees unjust.” Hackett

v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007) (quoting 28 U.S.C. § 2412(d)(1)(A));

see also Harris v. R.R. Ret. Bd., 990 F.2d 519, 521 (10th Cir. 1993) (noting that

reasonable fees for work performed by paralegals are recoverable under the EAJA).

Here, the only contested issue is whether the position of the United States was
Case 1:19-cv-02655-STV Document 30 Filed 04/01/21 USDC Colorado Page 2 of 5




substantially justified. [See generally #28] On this issue, the Commissioner bears the

burden. Hackett, 475 F.3d at 1172.

       “The test for substantial justification in this circuit is one of reasonableness in law

and fact.” Id. (quotation omitted). The Commissioner's “position can be justified even

though it is not correct, and . . . it can be substantially (i.e., for the most part) justified if a

reasonable person could think it correct, that is, if it has a reasonable basis in law and

fact.” Pierce v. Underwood, 487 U.S. 552, 566 n.2 (1988). But, “the fact that the

government’s litigating position was substantially justified does not necessarily offset

prelitigation conduct that was without a reasonable basis.” Hackett, 475 F.3d at 1174.

Indeed, “EAJA fees generally should be awarded where the government's underlying

action was unreasonable even if the government advanced a reasonable litigation

position.” Id. (quotation omitted). However, the Tenth Circuit recognizes an exception to

this rule “when the government advances a reasonable litigation position that ‘cure[s]

unreasonable agency action.’” Evans v. Colvin, 640 F. App’x 731, 733 (10th Cir. 2016)

(quoting Hackett, 475 F.3d at 1174). Pursuant to this exception, “[e]ven when the ALJ's

reasons were unreasonable, EAJA fees may still be denied when the Commissioner

reasonably (even if unsuccessfully) argues in litigation that the ALJ's errors were

harmless.” Groberg v. Astrue, 505 F. App'x 763, 765 (10th Cir. 2012).

       This harmless error exception only applies when the Commissioner raises “a ‘true’

harmless error argument.” Id. at 765 n.1. A “true” harmless error argument contends

“that the ALJ's errors do not require reversal because other reasoning already contained

explicitly or implicitly in [the ALJ’s] decision supplied sufficient grounds for affirmance

notwithstanding the error . . . or because [the reviewing court] could confidently say that



                                                 2
Case 1:19-cv-02655-STV Document 30 Filed 04/01/21 USDC Colorado Page 3 of 5




no reasonable administrative factfinder, following the correct analysis, could have

resolved [a] factual matter in any other way.” Id. (quotation omitted). The Tenth Circuit

“do[es] not consider an entirely new rationale for affirmance on grounds different from

those previously considered by the ALJ to be a true harmless error argument.” Id.

       Here, the Court found that the ALJ erred by simultaneously adopting Dr.

Frommelt’s conclusions that Plaintiff was moderately impaired in dealing with others but

nonetheless crafting an RFC that allowed for frequent interaction with coworkers and

supervisors. [#24 at 13] The Commissioner argued that the nature of the jobs the ALJ

found Plaintiff capable of performing rendered harmless any error made by the ALJ.

According to the Commissioner, “[u]nskilled work ‘ordinarily involve[s] dealing primarily

with objects, rather than with data or people.’” [#19 at 17 (quoting SSR 85-15, 1985 WL

56857, at *4)] The Commissioner further maintained that “the housekeeper job does not

require any talking and, likewise, taking instructions and helping is ‘not significant.’” [Id.

(quoting DOT 323.687-014, Cleaner, Housekeeping, 1991 WL 672783)] Thus, according

to the Commissioner, “even if the ALJ had limited Plaintiff to less than frequent interaction

with coworkers and supervisors as suggested by Dr. Frommelt’s opinion, Plaintiff would

nevertheless have been able to do the work of a housekeeper.” [Id.]

       This argument was “an entirely new rationale for affirmance on grounds different

from those previously considered by the ALJ.” Groberg, 505 F. App'x at 765 n.1. The

ALJ never discussed the level of interaction that Plaintiff would have with coworkers and

supervisors while performing the work of a housekeeper. [AR 333-45] As a result, the

Commissioner’s argument was not “a true harmless error argument” and the harmless

error exception does not apply. Grosberg, 505 F. App’x at 765 n.1; see also Honeycutt



                                              3
Case 1:19-cv-02655-STV Document 30 Filed 04/01/21 USDC Colorado Page 4 of 5




v. Colvin, No. 13-cv-1243-DDC, 2016 WL 4000930, at *6 (D. Kan. July 26, 2016) (finding

harmless error exception did not apply where the Commissioner raised an argument

different from that relied upon by the Appeals Council). As a result, because the ALJ’s

action was unreasonable, and because the harmless error exception does not apply,

EAJA fees are appropriate. Hackett, 475 F.3d at 1174.

       The Commissioner does not challenge the reasonableness of the claimed fee, but

the Court nonetheless briefly addresses that issue. The Court determines a reasonable

attorneys’ fees award by calculating the “lodestar amount”—the “number of hours

reasonably expended on the litigation multiplied by a reasonable hourly rate.”1

Auto-Owners Ins. Co. v. Bridgewater Int'l, Inc., No. 15-cv-01665-PAB-KLM, 2018 WL

1046791, at *1 (D. Colo. Feb. 21, 2018) (first quoting Robinson v. City of Edmond, 160

F.3d 1275, 1281 (10th Cir. 1998), then quoting Hensley v. Eckerhart, 461 U.S. 424, 433

(1983)). In addition to attorneys’ fees, the Supreme Court has held that “a prevailing party

that satisfies EAJA’s other requirements may recover its paralegal fees from the

Government at prevailing market rates.” Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571,

590 (2008).




1
  The EAJA states that the amount of attorneys’ fees “shall be based upon prevailing
market rates for the kind and quality of the services furnished, except that . . . (ii) attorney
fees shall not be awarded in excess of $125 per hour unless the court determines that an
increase in the cost of living or a special factor . . . justifies a higher fee.” 28 U.S.C.
§ 2412(d)(2)(A). “The Court has significant discretion to determine the appropriate hourly
rate for an award of fees under the EAJA,” Moreno-Gutierrez v. Napolitano, No.
10-cv-00605-WJM-MEH, 2013 WL 3233574, at *7 (D. Colo. June 26, 2013), and “[c]ourts
in this district routinely grant cost of living adjustments to attorney fee petitions under the
EAJA,” Brown-Mueller v. Colvin, No. 13-cv-00537-PAB, 2016 WL 860468, at *3 (D. Colo.
Mar. 7, 2016) (collecting cases).
                                               4
Case 1:19-cv-02655-STV Document 30 Filed 04/01/21 USDC Colorado Page 5 of 5




       Here, Plaintiff seeks reimbursement of attorneys’ fees at an hourly rate of $215.68.

[#29 at 7] Based upon 26.3 hours of attorney time,2 Plaintiff contends she is entitled to a

total of $6,088.38 under the EAJA. The Court concludes that this proposed attorneys’ fee

award is reasonable. See e.g., Stura v. Colvin, No. CIV-14-521-KEW, 2016 WL 6882845,

at *1-2 (E.D. Okla. Nov. 21, 2016) (awarding $6,213.00 in attorneys’ fees for 32.7 hours

in social security appeal); Brown-Mueller v. Colvin, No. 13-cv-00537-PAB, 2016 WL

860468, at *4 (D. Colo. Mar. 7, 2016) (awarding $8,921.77 in attorneys’ fees for 47.6

hours expended at an hourly rate ranging from $186.53 to $189.67 in a social security

appeal).

       Accordingly, it is ORDERED that Plaintiff’s Motion [#26] is GRANTED and that

Plaintiff is awarded $6,088.38 in attorneys’ fees. If it is determined upon effectuation of

this Order that Plaintiff does not owe a debt that is subject to offset under the Treasury

Offset Program, the fee awarded herein shall be made payable to Plaintiff’s attorney,

Michael W. Seckar, 2904 Hart Road, Suite C, Pueblo, CO 81008.



DATED: April 1, 2021                               BY THE COURT:

                                                   s/Scott T. Varholak
                                                   United States Magistrate Judge




2
  Plaintiff includes detailed records for how the hours billed were allotted to specific tasks.
[#26 at 5-6; #29 at 7]; Auto-Owners, 2018 WL 1046791, at *1.
                                              5
